 93300 NLRB No. 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel and the Charging Party have excepted to some ofthe judge's credibility findings. The Board's established policy is not to over-
rule an administrative law judge's credibility resolutions unless the clear pre-
ponderance of all the relevant evidence convinces us that they are incorrect.
Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basis for re-
versing the findings.2As set forth in the attached dissent, Member Devaney would adopt thejudge's recommendation to dismiss this complaint allegation.3As set forth in the attached dissent, Member Cracraft would reverse thejudge to find that Clark's discharge violated Sec. 8(a)(3).4All subsequent dates are in 1987 unless stated otherwise.5The judge found, and we agree, that Michnowicz' interrogation of Franklinviolated Sec. 8(a)(1). In agreeing with the judge's finding, Chairman Stephens
relies in particular on Franklin's unrebutted testimony that Michnowicz contin-
ued to question him even though Franklin had informed Michnowicz that he
did not want to discuss the ``Union business.'' Member Cracraft does not rely
on Sunnyvale Medical Clinic, 277 NLRB 1217 (1985), or on the absence ofevidence that Franklin and the questioning supervisor maintained a friendly re-
lationship.6The dating of Kniffin's oral warning requires choosing from alternativesin his testimony: a ``couple weeks'' after signing his authorization card (Tr.
22); ``early April'' (Tr. 36); ``No, I'm sorry. The middle [of April.]'' (Tr. 37)
Chairman Stephens and Member Cracraft note that the judge chose early April
as the warning date, without explanation, even though Kniffin immediately
changed his testimony as indicated above when asked about the accuracy of
this date. Furthermore, the ``early April'' date cannot be reconciled with
Kniffin's testimony that all discipline came after his April 16 card signing. Ac-
cordingly, Chairman Stephens and Member Cracraft find that Kniffin received
his oral warning sometime between April 16 and 30. For the reasons set forth
in his dissent, Member Devaney would agree with the judge's dating of the
warning.Huttig Sash and Door Company d/b/a WeatherShield of Connecticut and International Union,United Automobile, Aerospace, and Agricul-
tural Implement Workers of America (UAW),
Local 376, AFL±CIO. Cases 39±CA±3516±2,39±CA±3648, and 39±RC±754September 28, 1990DECISION, ORDER, AND DIRECTIONBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn April 27, 1989, Administrative Law Judge JoelP. Biblowitz issued the attached decision. The Re-
spondent, the General Counsel, and the Charging Party
each filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions only to the extent consistent with this Deci-
sion and Order.1. The Charging Party has excepted to the judge'srecommendation to dismiss complaint allegations that
the Respondent violated Section 8(a)(3) and (1) of the
Act by more strictly enforcing work rules because its
employees engaged in union and other protected con-
certed activities and by disparately applying those rules
in disciplining union activist employees. In addition,
the General Counsel and the Charging Party have ex-
cepted to the judge's recommendation to dismiss alle-
gations that the Respondent violated Section 8(a)(3)
and (1) of the Act by discharging employees Douglas
Clark and Brian Kniffin because of their union activi-
ties. For the reasons which follow, the Board finds
merit in the exceptions with respect to the enforcement
of stricter working rules2and to Kniffin's discharge,but it affirms the judge's finding that the Respondent
lawfully discharged Clark.3On April 16, 1987,4the Union held an organizingmeeting at which a number of the Respondent's em-
ployees, including Brian Kniffin, James Biegaj, and
Douglas Clark, signed union authorization cards. Dur-
ing late April and early May, these three employees
solicited other employees to sign cards at the Respond-ent's plant. At some point in this same period, Kniffin,Biegaj, and Clark also complained about mandatory
overtime in a meeting with Richard Michnowicz, who
was plant superintendent at the time. Michnowicz testi-
fied that he knew of the Union's organizing campaign
in late April. He also had conversations in early May
with employee Thomas Franklin during which
Michnowicz inquired about union activities.5TheUnion filed its petition for a Board-conducted rep-
resentation election on May 26.In late April and through May, the Respondentissued a number of verbal and written warnings to
Kniffin, Biegaj, and Clark. According to Kniffin, the
regular starting time of 7 a.m. had never before been
strictly enforced, he had been given permission by
Michnowicz to arrive as much as 15 minutes late, and
he regularly arrived at work after 7:05 a.m. as a con-
sequence of his bus schedule. After signing a union
authorization card, however, Kniffin received one
verbal and two written warnings for tardiness.6Kniffinhad not been warned previously for this infraction.Biegaj testified that since he began working for theRespondent in November 1986 he would arrive late for
work two or three times a week. He had observed
other workers arrive late for work and was not aware
of their being disciplined. This observation was at least
partially corroborated by Franklin, who testified that
before he left his job with the Respondent on May 6
he had observed three or four other employees come
in late several times a week. Despite his
uncontroverted pattern of tardiness, Biegaj had pre-
viously received only two verbal warnings in late
March or early April. Michnowicz told him in early
May, however, that tardiness would no longer be toler-
ated. On May 4, Biegaj first received a written warn-
ing for lateness.Clark began working for the Respondent on Feb-ruary 2. At the end of April, Clark received a verbal
warning for leaving at the regular quitting time of 3:30
p.m. with work still at his station. He testified that he
had previously done so without receiving a warning 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7The judge's discussion of group employee complaints to Michnowiczseems to indicate that they were conveyed during a single meeting in late
April or early May. The consensus testimony of Kniffin, Biegaj, Clark, and
Michnowicz, however, is that there were two separate meetings. The later
meeting involved the disciplinary issue and took place sometime in May or
the beginning of June.8Foreman John Yurko testified that the Respondent had a progressive dis-ciplinary ``system of several warnings, days off from that point, and dis-
missal.''9According to Clark, Michnowicz stated in his meeting with employeesabout discipline that Foreman John Yurko had a few warnings on his file also.
Neither Michnowicz nor Yurko mentioned warnings to Yurko in their testi-
mony.10According to a 37-day production analysis prepared for Clark's unem-ployment compensation hearing and subsequently introduced as evidence in
this case, Clark's coworkers Yurko and Turner each produced window units
at hourly and daily averages more than 40 percent higher than Clark produced.and that other employees had left unfinished work andhad not been disciplined. On May 4, Clark received a
written warning for poor attendance and another for
poor production.Clark, Kniffin, Biegaj and other employees dis-cussed among themselves the perception that discipline
was being unfairly enforced. These employees then
went to Michnowicz and registered their complaints.
Michnowicz' testimony about this encounter was very
brief. He stated that he explained the basis on which
he issues reprimands, which was to avoid making them
a matter of general knowledge and to discuss them
only in conversation with the particular employee
being disciplined.7After the employee group complaint about overtime,Michnowicz posted a notice informing employees that
they would have to remain at work until 5 p.m. unless
they received permission to leave earlier. The Re-
spondent did not have any other written attendance or
disciplinary rules during the period at issue.8There isno documentary evidence of disciplinary actions taken,and there is no direct testimonial evidence about ac-
tions taken against any employee other than Kniffin,
Biegaj, and Clark.9John Slavin, in charge of pur-chasing and scheduling for the Respondent, was not di-
rectly involved in any of the aforementioned discipli-
nary actions, but he testified that he did not know of
any change in the amount of reprimands given.Clark missed a day's work on June 2 because of aneye injury. On June 4, Clark arrived at work to find
that his timecard was missing. He was directed to
Branch Manager Michael Morton, who suspended
Clark for a day because of his absence and told him
that he would need a doctor's note in order to continue
his employment.Kniffin reported to work that same day and also dis-covered that his timecard was not in the rack. He went
to Morton's office, where Michnowicz told Kniffin
that he was fired for ``misconduct and lack of produc-
tion.'' At a subsequent unemployment compensation
hearing, Morton testified that the real reason for
Kniffin's discharge was that he left work early on June
3. Morton did not testify in the instant proceeding. Ac-
cording to the credited testimony of Michnowicz,
Kniffin left work without permission at 1 p.m. on June3. Michnowicz further testified that he recommended awritten warning for this incident.On June 16, Morton told Clark that he was beingdischarged because his production was not up to stand-
ard. The credited testimony of management officials,
Michnowicz and Slavin, as well as fellow window de-
partment workers, Yurko and Arnold Turner, is that al-
though the quality of Clark's work was good, his daily
production output was erratic and markedly less than
that of Yurko and Turner. According to Slavin, he rec-
ommended Clark's discharge because of deficient pro-
ductivity, a problem that had existed from the begin-
ning of Clark's employment.10Michnowicz also dis-cussed production problems with Clark and, as pre-
viously noted, gave him a written warning for poor
production in early May.Biegaj testified that Morton told him on June 16 thatClark's discharge was for lack of production and had
nothing to do with union activity. In the same con-
versation, Morton offered Biegaj a promotion which
the employee declined 3 days later. Biegaj further tes-
tified that in late June, newly appointed Plant Super-
intendent Leaf DeValentino came into the receiving
department and said ``from now on, because of my lit-
tle friend out there, we will not tolerate tardiness or
leaving before the job is done.'' As he spoke, he ges-
tured toward the parking lot at the front of the plant
where Douglas Clark was distributing union literature.
As further discussed below, the judge erroneously stat-
ed in his decision that Biegaj ascribed this conduct to
Michnowicz, who no longer held a supervisory posi-
tion at the time. The record unambiguously supports
the contention in exceptions that Biegaj actually re-
ferred to DeValentino, who had replaced Michnowicz.On about June 26, the Respondent conducted an em-ployee survey about attitudes toward supervisors,
working conditions, wages, and any grievances the em-
ployees might have. The Respondent had never con-
ducted such a survey before. During a preelection
meeting with employees on July 17, the Respondent's
new branch manager, Coulter Schmitt, reacted to em-
ployee inquiries by promising to provide production
employees with an equipped lunchroom. On July 27,
6 days after the election, a lunchroom with a micro-
wave oven and a refrigerator were provided for unit
employees. For reasons fully set forth in the judge's
decision, he found, and we agree, that the employee
survey and the promise and provision of a lunchroom
violated Section 8(a)(1). We further find that the inter-
rogation of Franklin, the survey, and the promise of a
lunchroom constituted preelection conduct that inter-
fered with the employees' free choice and that accord- 95WEATHER SHIELD OF CONNECTICUT11We find it unnecessary, however, to pass on the Petitioner's Objection 1,because the other objections provide a sufficient basis for setting aside the
election.12We find it unnecessary to pass on the allegation in the complaint and theUnion's exceptions that the Respondent also disparately applied its stricter
rules only against known union activists. The finding of such an additional
violation would not materially affect the Order.13Because he would not find that the Respondent unlawfully imposed strict-er rules, Member Devaney would not rely on this evidence in finding animus.14Contrary to the judge, we do not view Morton's June 16 offer of a pro-motion to Biegaj as persuasive evidence of the Respondent's lack of animus.ingly warrants setting aside the election in the eventthat a revised tally shows that a majority of ballots
have not been cast for the Union.11As previously stated, Chairman Stephens and Mem-ber Cracraft disagree with the judge's finding that the
Respondent did not violate Section 8(a)(3) and (1) by
more strictly enforcing its work rules. In the judge's
brief analysis of the issue, he stated that[t]he sole evidence supporting this allegation isBiegaj's uncontradicted testimony that in late
June, Michnowicz [identified Clark as the reason]
Respondent would no longer tolerate lateness or
leaving work prematurely. However, ...

Michnowicz was no longer a supervisor or agent
of Respondent at the time as his last day of em-
ployment with Respondent in that capacity was
June 12.The judge made a critical error in identifyingMichnowicz as the individual about whom Biegaj testi-
fied. Biegaj clearly attributed this statement to new
Plant Superintendent DeValentino. Consequently, this
uncontradicted and implicitly credited testimony is di-
rect evidence that there was a discriminatory change in
work rules by the Respondent because of the protected
union activities of its employees. The judge further
erred by stating that Biegaj's testimony was the sole
evidence supporting the 8(a)(3) allegation. The judge
thereby failed to acknowledge in his analysis the cor-
roborative and uncontradicted testimony of Kniffin,
Biegaj, Clark, and Franklin set forth in the factual sec-
tion of the judge's decision and reiterated in this deci-
sion. These witnesses stated that after the Union's
campaign began in mid-April, warnings were issued
for conduct that was frequent and notorious in the Re-
spondent's workplace. With the exception of two or
three oral warnings, this conduct had been condoned
or, in Kniffin's case, expressly permitted. By early
May, however, after Michnowicz admittedly knew
about the employees' union activity and after he had
received group complaints about overtime, he told
Biegaj that tardiness would no longer be tolerated. Ab-
sent any explanation for this statement, its timing rel-
ative to the nascent union campaign and to the pro-
tected concerted overtime complaints warrants an in-
ference of unlawful motivation.Based on the foregoing, Chairman Stephens andMember Cracraft find that the General Counsel has
made a strong prima facie showing of unlawful dis-
criminatory intent in the Respondent's stricter enforce-
ment of work rules. The only evidence to the contrary
is Slavin's general testimony that he did not know of
any change in the amount of reprimands given. Thisevidence is plainly insufficient to rebut the prima faciecase. Accordingly, Chairman Stephens and Member
Cracraft conclude that in and after late April 1987 the
Respondent violated Section 8(a)(3) and (1) and en-
gaged in objectionable conduct by more strictly enforc-
ing work rules in retaliation for employees' union and
other protected concerted activities.12With respect to the allegations that the discharges ofKniffin and Clark violated Section 8(a)(3) and (1), the
judge found that the General Counsel had established
a prima facie caseÐbased on the employees' union ac-
tivity, the Respondent's awareness of such, and the
timing of the discharges in relation to this activityÐ
sufficient to support the inference that protected activ-
ity was a motivating factor in the Respondent's dis-
charge decisions. Under the analysis set forth in
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982),
approved in NLRB v. Transportation ManagementCorp., 462 U.S. 393 (1983), the burden shifted to theRespondent to show that it would have discharged
Clark and Kniffin even in the absence of their union
activities. The judge concluded that the Respondent
had met its burden. He found that ``[m]ost persuasive
is the absence of any evidence of Union animus on the
part of the Respondent.'' In addition, he relied on
credited testimony that Kniffin did leave work early on
June 3 without permission and that Clark's production
was substantially below that of Yurko and Turner.The judge's finding about the absence of animus, anevidentiary factor usually reviewed in reference to the
prima facie case supporting allegations of discrimina-
tory motivation, is clearly incorrect. Even based solely
on the judge's own decision, the Respondent's animus
to the Union is reflected in findings that the Respond-
ent violated Section 8(a)(1) by interrogating Franklin,
by the promise and provision of a lunchroom, and by
the solicitation of grievances and implicit promise to
remedy them through an unprecedented employee sur-
vey. Further evidence of animus is found both in the
DeValentino statement to Biegaj about Clark's activi-
ties and in the unlawful stricter enforcement of work
rules, discussed above in this decision.13All of thisevidence of animus further bolsters the General Coun-
sel's prima facie case of unlawful discriminatory moti-
vation in the discharges of Kniffin and Clark.14We turn now to the question of whether the Re-spondent met its burden under Wright Line of provingthat it would have discharged these employees even in
the absence of their protected union and other con- 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15Chairman Stephens finds no inconsistency in relying in part on the lowproduction warnings to Clark, while concluding that the Respondent was act-
ing in retaliation against the Union's campaign by engaging in stricter enforce-
ment of work rules for such matters as tardiness and leaving work early. The
incriminating statement by DeValentino linking stricter enforcement of work
rules to employee union activity did not concern level of production.Member Devaney does not find that the Respondent's enforcement of itswork rules was unlawful and therefore relies on Clark's June 4 suspension for
an unauthorized absence, as well as his earlier oral and written warnings for
low production, as evidence that the Respondent followed its progressive dis-
cipline system.16In light of the finding that the Respondent lawfully discharged Clark priorto the representation election in Case 39±RC±754, Chairman Stephens and
Member Devaney affirm the judge in sustaining the challenge to Clark's bal-
lot.certed activities. With respect to Kniffin, we affirm thejudge's credibility-based finding that he did leave work
early without permission on June 3. We find, however,
that the Respondent's reliance on this incident as a
basis for Kniffin's discharge was purely pretextual.
According to Kniffin's uncontradicted testimony,
Michnowicz told him initially that he was being dis-
charged for ``misconduct and poor production,'' mak-
ing no reference to the employee's June 3 absence.
This absence did not emerge as the purported reason
for discharge until subsequent unemployment com-
pensation and unfair labor practice litigation. Further-
more, the Respondent has failed to explain why
Kniffin's discipline did not follow the progressive sys-
tem described by Yurko, why it did not reflect
Michnowicz' recommendation of the lesser discipline
of a written warning, or why on the same day it dis-
charged Kniffin for leaving work a few hours early but
gave Clark only a 1-day suspension for a full day's ab-
sence. Accordingly, we find that the Respondent vio-
lated Section 8(a)(3) and (1) and engaged in objection-
able conduct by discharging Kniffin.With respect to Clark, however, Chairman Stephensand Member Devaney agree with the judge that the
Respondent has met its burden under Wright Line.Clark had worked for the Respondent for approxi-
mately 4-1/2 months. Although the quality of his work
was acceptable, his two coworkers produced at least 40
percent more windows than he did. These coworkers
complained about his consistently inferior productivity.
Michnowicz and Slavin repeatedly told Clark about his
low productivity, leaving work undone at the end of
the day, and leaving his work area. Michnowicz testi-
fied that he advised Clark that if he did not stay at his
work area and do the work he would be disciplined.
Clark received a written warning on May 4 for poor
production and poor attendance, and on June 4 he was
suspended for 1 day for an unauthorized absence. The
circumstances of Clark's discharge were unlike those
of Kniffin's in several crucial respects. Clark's dis-
charge, unlike that of Kniffin, followed the Respond-
ent's progressive discipline system, i.e., Clark had first
been given oral warnings, and then (on May 4) a writ-
ten warning concerning his low production.15Further-more, there is no evidence that any other employee en-
gaged in the same conduct (substantially underpro-
ducing) without suffering the same discipline. Finally,the ground which the Respondent now asserts for thedischarge was the reason the Respondent gave to Clark
when it discharged him; and Clark did not, when told,
claim that his production was acceptable or that this
was not a proper ground for discharge. For all of the
foregoing reasons, Chairman Stephens and Member
Devaney agree with the judge that, although the Gen-
eral Counsel made out a prima facie case that union
activity was a motivating factor in the discharge, the
Respondent established a defense under Wright Lineby showing that it would have discharged Clark even
in the absence of his union activity.162. The Respondent has excepted to the judge's find-ing that it violated Section 8(a)(1) and engaged in ob-
jectionable conduct by the election eve announcement
of pension benefits for its employees. We find merit
in this exception.On July 20, the day before the election, the Re-spondent's Branch Manager Schmitt circulated a letter
informing employees for the first time that ``We do
have a pension plan for non-union branches. After this
company has been a part of Huttig for one year we
will go to the Board of Directors for ratification. At
that time this branch will have a pension plan for non-
union employees.'' Management representative Slavin
credibly testified that the Respondent would become
eligible for parent corporation Huttig Sash and Door
Company's pension plan a year from the September
1986 date of Huttig's purchase of the Respondent.
Huttig's health benefits were also phased in as the Re-
spondent's old benefit plans expired or came up for re-
newal.The judge found that the employees would have re-ceived the pension plan even in the absence of the
Union's organizing campaign, but that the timing of
the Respondent's announcement of a previously un-
known benefit warranted finding a violation of Section
8(a)(1) in the absence of any valid justification for
making such an announcement at that time. In revers-
ing this finding, we rely on Scotts IGA Foodliner, 223NLRB 394 fn. 1 (1976), enfd. mem. 549 F.2d 805 (7th
Cir. 1977), in which the Board held that the respond-
ent's announcement during a union campaign of the
availability of certain existing insurance benefits did
not violate Section 8(a)(1). In Scotts, the Board statedthat prohibiting an employer from publicizing existing
benefits merely because the employees had not pre-
viously been made aware of such benefits would de-
prive the employer of a legitimate campaign strategy
necessary to counter the union's claim that it offers
better benefits. Because the Respondent's pension plan
was granted to employees in the normal course of 97WEATHER SHIELD OF CONNECTICUT17As noted by the judge, the relevant complaint allegation is that the Re-spondent promised to provide its employees with a pension plan if they re-
jected the Union as their collective-bargaining representative, in violation of
Sec. 8(a)(l) of the Act. In his brief to the judge, the General Counsel claimed
that the Respondent's conduct in this regard constituted not only an unlawful
promise, but also an unlawful threat to not provide such a plan depending on
the presence or absence of the Union. Similarly, the Charging Party argued
in its brief to the judge that the Respondent's pension plan announcement
communicated to employees the threat that if the Union won the election, the
Respondent would not provide pension benefits to which they would otherwise
be entitled. However, the judge found that the Respondent's announcement of
pension benefits was unlawful solely on the rationale discussed above. The
judge did not address the issue of whether the announcement constituted an
unlawful threat, and neither the General Counsel nor the Charging Party ex-
cepted to his failure to do so. Under these circumstances, we express no view
on the question of whether the Respondent's pension plan announcement con-
stituted an unlawful threat, as we do not view that issue as properly before
us.events unrelated to their union activity, the instant caseis more akin to the announcement of existing benefits
than to the cases relied on by the judge, which all in-
volve the grant or announcement of new or future ben-
efits. In accord with Scotts, we therefore find that theRespondent's announcement of its pension plan benefit
did not violate the Act.17AMENDEDCONCLUSIONSOF
LAWSubstitute the following for Conclusion of Law 4.``4. The Respondent has violated Section 8(a)(3) and(1) of the Act by more strictly enforcing work rules
and by discharging employee Brian Kniffin in retalia-
tion for his union and other protected concerted activi-
ties.''AMENDEDREMEDYHaving found that the Respondent has engaged inthe additional unfair labor practices discussed in this
decision, we shall order the Respondent to cease and
desist therefrom, to offer reinstatement to Kniffin, to
make him whole for any loss of earnings and other
benefits resulting from his unlawful discharge, and to
make whole any employees who were adversely af-
fected by the Respondent's unlawful stricter enforce-
ment of its work rules. Backpay shall be computed as
prescribed in F. W. Woolworth Co., 90 NLRB 289(1950), plus interest to be computed as prescribed in
New Horizons for the Retarded, 283 NLRB 1173(1987). Finally, we shall order the Respondent to re-
scind the stricter enforcement of its work rules, to re-
move from its files any reference to the unlawful dis-charge of Kniffin and to disciplinary action taken pur-
suant to the unlawful strict enforcement of its work
rules, and to notify affected employees in writing that
this has been done and that the unlawful disciplinary
actions will not be used against them in any way.ORDERThe Respondent, Huttig Sash and Door Companyd/b/a Weather Shield of Connecticut, Middletown,Connecticut, its officers, agents, successors, and as-signs, shall1. Cease and desist from
(a) Interrogating its employees regarding theirknowledge of, or activities on behalf of, a union.(b) Conducting surveys of its employees' attitude to-ward their working conditions, implicitly promising
thereby to correct inequities in their working condi-
tions, in order to encourage opposition to a union.(c) Promising or granting benefits to its employeesin order to convince them to withdraw their support
from a union.(d) Discouraging membership in or activities on be-half of the United Automobile, Aerospace and Agricul-
tural Implement Workers of America (UAW), Local
376, AFL±CIO, or any labor organization by dis-
charging or disciplining employees or otherwise dis-
criminating against them in their hire or tenure in retal-
iation for their union and other protected concerted ac-
tivities.(e) More strictly enforcing its work rules in retalia-tion for employees' union and other protected con-
certed activities.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of
their rights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind the stricter enforcement of work ruleswhich it has undertaken in retaliation for employees'
union and other protected concerted activities.(b) Make whole employees who suffered any loss ofearnings and other benefits as a result of its unlawful
stricter enforcement of work rules, in the manner set
forth in the remedy section of this decision.(c) Offer Brian Kniffin immediate and full reinstate-ment to his former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice
to his seniority or any other rights or privileges pre-
viously enjoyed, and make him whole for any loss of
earnings and other benefits suffered as a result of the
discrimination against him, in the manner set forth in
the remedy section of the decision.(d) Remove from its files any reference to the un-lawful discharge of Brian Kniffin and to the discipline
imposed pursuant to its unlawful stricter enforcement
of work rules, and notify all affected employees in
writing that this has been done and that the discipli-
nary actions will not be used against them in any way.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order. 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National LaborRelations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''(f) Post at its Middletown, Connecticut location cop-ies of the attached notice marked ``Appendix.''18Cop-ies of the notice, on forms provided by the Regional
Director for Region 34, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(g) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.DIRECTIONITISDIRECTED
that Case 39±RC±754 be severedfrom this proceeding and remanded to the Regional Di-
rector, who shall, within 10 days from the date of this
Decision, Order, and Direction, open and count the
ballots of James Hutton, David Clement, and Chris
Johnson, and serve on the parties a revised tally of bal-
lots. If the revised tally shows that the Union has re-
ceived a majority of the valid ballots cast, a certifi-
cation of representative shall issue.If the revised tally shows that the Union has not re-ceived a majority of the valid ballots cast, a second
election by secret ballot shall be held among the em-
ployees in the unit found appropriate, whenever the
Regional Director deems appropriate. The Regional Di-
rector shall direct and supervise the election, subject to
the Board's Rules and Regulations. Eligible to vote are
those employed during the payroll period ending im-
mediately before the date of the Notice of Second
Election, including employees who did not work dur-
ing that period because they were ill, on vacation, or
temporarily laid off. Also eligible are employees en-
gaged in an economic strike that began less than 12
months before the election date and who retained their
employee status during the eligibility period and their
replacements. Those in the military services may vote
if they appear in person at the polls. Ineligible to vote
are employees who have quit or been discharged for
cause since the payroll period, striking employees who
have been discharged for cause since the strike began
and who have not been rehired or reinstated before the
election date, and employees engaged in an economic
strike that began more than 12 months before the elec-
tion date and who have been permanently replaced.
Those eligible shall vote whether they desire to be rep-
resented for collective bargaining by International
Union, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), Local 376,AFL±CIO.To ensure that all eligible voters have the oppor-tunity to be informed of the issues in the exercise of
their statutory right to vote, all parties to the election
should have access to a list of voters and their address-
es that may be used to communicate with them. Excel-sior Underwear, 156 NLRB 1236 (1966); NLRB v.Wyman-Gordon Co., 394 U.S. 759 (1969). Accord-ingly, it is directed that an eligibility list containing the
names and addresses of all the eligible voters must be
filed by the Employer with the Regional Director with-
in 7 days from the date of the Notice of Second Elec-
tion. The Regional Director shall make the list avail-
able to all parties to the election. No extension of time
to file the list shall be granted by the Regional Direc-
tor except in extraordinary circumstances. Failure to
comply with this requirement shall be grounds for set-
ting aside the election if proper objections are filed.CHAIRMANSTEPHENS, concurring.I concur in the dismissal of the 8(a)(1) allegationconcerning the Respondent's election eve announce-
ment regarding the future availability of pension bene-
fits, but I acknowledge that the issue is not entirely
free of doubt.NLRB v. Exchange Parts, 375 U.S. 405 (1964), asinterpreted by subsequent authorities (see, e.g., Nursesv. NLRB, 729 F.2d 844 (D.C. Cir. 1984); Pedro's Res-taurant v. NLRB, 652 F.2d 1005 (D.C. Cir. 1981);American Sunroof Corp., 248 NLRB 748 (1980)),holds that an employer bears a burden of justifying an
announcement on election eve of its implementation of
new increases in fringe benefits. Such an announce-
ment presumptively interferes with the employees'
Section 7 rights in the sense that they ``are not likely
to miss the inference that the source of benefits now
conferred is also the source from which future benefits
must flow and which may dry up if it is not obliged.''
375 U.S. at 409. The employer in American Sunroof,cited by the Respondent here, met that burden when it
demonstrated that the pension plan, which it an-
nounced on election eve, was developed long before
the onset of the union campaign. The time of the an-
nouncement was neither accelerated nor delayed as a
result of the campaign. The announcement in fact, wasdictated by business considerations pertaining to the
qualified tax status of the plan.Similarly, in Scotts IGA Foodliner, 223 NLRB 394(1976), enfd. mem. 549 F.2d 805 (7th Cir. 1977),
noted by my colleagues, the Board found no violation
where the employer brought to the employees' atten-
tion on election eve the availability of an existing
health insurance plan of which employees had not been
previously aware. Such an announcement was held to
be a justifiable response to the union's campaign
claims regarding fringe benefits coverage. 99WEATHER SHIELD OF CONNECTICUT1The General Counsel retains the burden of proving unlawful employer mo-tivation in the granting of a benefit during an election campaign. Pedro's,supra at 1010 fn. 11.2As an example, although the judge found that the employees were entitledto coverage under Huttig's pension plan, the letter sent to employees describ-
ing the pension plan made a cryptic reference to the Respondent's ``going to
the Board of Directors for ratification.'' Had the General Counsel developed
evidence that pension coverage was contingent on the board of directors exer-
cising its discretion (so that coverage might be extended depending on how
employees voted on representation), then the pension benefits would be shown
not to be a real existing benefit. Such proof would set this case apart from
Scotts.1251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied455 U.S. 989 (1982), approved in NLRB v. Transportation Management Corp.,462 U.S. 393 (1983).1In his statement of the case, the judge incorrectly states that the complaintrefers to an April 1, 1987 date.The judge here found that the pension plan to whichthe Respondent referred was one which apparently em-
ployees would be entitled to as a matter of course by
virtue of the acquisition agreement. To this extent, the
case parallels American Sunroof. Similarly, as my col-leagues find, to the extent that Scotts sanctions the
right of an employer to respond to issues raised by
others in the context of a representation campaign,
there is evidence (albeit somewhat self-serving) that
the Respondent's letter was prompted by questions
raised by employees themselves about ``existing'' pen-
sions.With the Respondent having gone forward with evi-dence justifying its announcement, which the judge
credited, it therefore was incumbent on the General
Counsel to rebut that defense by showing that it was
pretextual or otherwise flawed.1This the GeneralCounsel did not do, and therefore the evidentiary
scales tip (but only barely) in favor of dismissing this
complaint allegation.2MEMBERCRACRAFT, dissenting in part.Contrary to my colleagues, I would find that the Re-spondent violated Section 8(a)(3) and (1) by dis-
charging employee Clark notwithstanding his
undisputedly poor productivity. In light of the General
Counsel's strong prima facie proof of antiunion moti-
vation, including Supervisor DeValentino's
postdischarge identification of a union-handbilling
Clark as the cause of stricter rules enforcement, the
Respondent has failed to establish that it would have
discharged Clark on June 16, 1987, for productivityproblems in the absence of his union and other pro-
tected concerted activities.Initially, I find that the Respondent has failed toshow that Clark's productivity was a factor in its deci-
sion to discharge him. In this regard, I note that in un-
lawfully discharging fellow union activist Kniffin, the
Respondent first asserted ``poor production'' as a rea-
son in order to mask its unlawful antiunion motivation.
In addition, the purchasing and scheduling manager,
Slavin, testified that the Respondent does not have any
formal production quotas. Furthermore, although then-
Plant Superintendent Michnowicz did give Clark writ-
ten warnings for poor production and absenteeism and
suspended him for an unauthorized absence, all of this
discipline followed the Respondent's unlawful stricterenforcement of work rules in response to the Union'sorganizational campaign and to overtime complaints by
a group of employees including Clark. As often as
Slavin and Michnowicz apparently talked to Clark
about his shortcomings, there is no evidence that either
management official specifically told Clark that these
problems could lead to discharge. There is no evidence
in fact that any other employee has been lawfully dis-
charged for poor productivity.Even assuming, arguendo, that Clark's poor produc-tivity was a factor in the Respondent's decision to dis-
charge, the record is bereft of explanation why his pro-
ductivity was no longer tolerable at the particular time
of his discharge. This deficiency was manifest from
the beginning of his employment on February 2 and
there is no indication that it became substantially
worse in May or June. Furthermore, there is no evi-dence that the Respondent has a formal probationary
period that would require an evaluation of whether to
retain an employee after 4-1/2 months.Based on the foregoing, I would find that the Re-spondent has failed to meet its burden under WrightLine1of proving that it would have discharged Clarkfor poor productivity even in the absence of his pro-
tected activity. Accordingly, I would find that Clark's
discharge violated Section 8(a)(3) and (1), and I would
also overrule the challenge to his ballot cast in the rep-
resentation election.MEMBERDEVANEY, dissenting in part.I disagree with my colleagues' conclusion that theRespondent more strictly enforced its work rules in re-
taliation for its employees' union and other protected
concerted activities and, although the majority does not
pass on this issue, I would also affirm the judge's find-
ing that the Respondent did not disparately apply its
rules against employees who joined or assisted the
Union. I do not believe that the General Counsel has
established a prima facie case with respect to these al-
legations.The complaint alleges that the discriminatory dis-cipline began in ``about late April 1987.''1The judge'sdecision indicates that the Union's organizing activity
began about mid-April and that the Respondent be-
came aware of the union organizing efforts ``about the
end of April.'' The Respondent's discipline, however,
appears to have begun before it had knowledge of the
employees' union activities, or, at the least, I am not
persuaded that the General Counsel has shown other-
wise. Employee Biegaj received oral warnings in
March and early April and a written warning in May;
Kniffin received an oral warning in either early, mid- 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2He testified to all three times.3I rely on the facts essentially as found by the judge as to the dates whenthese employees were disciplined. I am aware that, while the judge indicated
that Kniffin received a warning in early April, the record shows this mighthave occurred in mid- or late April. The majority finds that Kniffin was first
disciplined after he signed his authorization card on April 16. Given that
Kniffin testified to three different times when he was first disciplined and the
judge selected the earliest of those times, I cannot join the majority's choice
of a later date. Moreover, even if the discipline did not occur until mid-April
(or even late April), the key factor would be when Kniffin was disciplined
vis-a-vis the Respondent's knowledge of union activities, which was not
shown to be before late April, and not, as the majority seems to find, simply
when Kniffin signed a card. As noted, I am not satisfied the General Counsel
has sustained the burden of showing, at the least, that Kniffin's discipline oc-
curred only after the Respondent had knowledge of its employees' union ac-
tivities, let alone his own union activity.In addition, I am not satisfied that the majority takes sufficiently into ac-count Biegaj's oral warnings in late March and early April, which occurred
before the Union's organizing campaign and undeniably before the Respondent
had knowledge of it. The majority acknowledges this prior discipline, but in
doing so appears to draw a distinction between these oral warnings and the
written warning that Biegaj received in May. The complaint allegation does
not rely on such a distinction, and I see no indication that the case was argued
that way.or late April,2and a written warning in late April; andClark received an oral warning in late April, a written
warning in May and a suspension in June. Thus the
evidence does not sufficiently demonstrate that there
was a change in the Respondent's disciplinary patterns
after it became aware of the union activity of these
employees ``about the end of April.''3In addition, I am not satisfied that the GeneralCounsel sufficiently showed that other employees who
committed similar infractions were treated differently
from union supporters. Kniffin, Clark, and Biegaj testi-
fied that other employees arrived at work late or left
work undone at the end of the day, and that the three
complained among themselves and to Michnowicz that
these other employees were not also being disciplined.
However, Biegaj also testified that he was not aware
of any other employees receiving discipline for being
late, and that he did not know whether the other em-
ployees cited in the conversation with Michnowicz as
also arriving late subsequently received discipline.
Franklin was not asked whether the employees he had
observed arriving late had been disciplined. Clark testi-
fied that when Yurko was mentioned to Michnowicz as
deserving similar discipline, Michnowicz responded
that Yurko had a few warnings in his file. Thus, there
is no affirmative evidence that the Respondent knew of
others arriving late or leaving early and did not dis-
cipline them.In these circumstances, notwithstanding that the Re-spondent did not present documentary evidence of ac-
tions taken against others, I would not rely on the em-
ployees' assertions to Michnowicz as establishing in
fact that others were not disciplined for infractions for
which these prounion employees were disciplined. I do
not believe this evidence is sufficient, regardless of the
presence of animus on the part of the Respondent, to
establish a prima facie case either that the Respondent
treated these employees differently after it had knowl-edge of their union activities, or that the Respondenttreated these employees differently from other employ-
ees who were not strong union supporters. Therefore,
I would agree with the judge's recommendation to dis-
miss these allegations.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
interrogate our employees regardingtheir knowledge of, or sympathies for, International
Union, United Automobile, Aerospace and Agricultural
Implement Workers of America (UAW), Local 376,
AFL±CIO, or any other labor organization.WEWILLNOT
conduct surveys of our employees' at-titude toward their working conditions, implicitly
promising thereby to correct inequities in their working
conditions, in order to encourage opposition to a
union.WEWILLNOT
promise or grant benefits to our em-ployees in order to convince them to withdraw their
support from the Union.WEWILLNOT
discharge, discipline, or otherwisediscriminate against any of you for supporting the
Union.WEWILLNOT
more strictly enforce our work rulesbecause our employees have engaged in union and
other protected concerted activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of their Section 7 rights.WEWILL
rescind the stricter enforcement of workrules which we unlawfully initated in retaliation for
our employees' union and other protected concertedactivities, and WEWILL
make whole, with interest, anyemployees who suffered any loss of earnings and other
benefits as a result of our stricter rules enforcement.WEWILL
offer Brian Kniffin immediate and full re-instatement to his former job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to his seniority or any other rights or privi-
leges previously enjoyed and WEWILL
make himwhole for any loss of earnings and other benefits re-
sulting from his discipline, less any net interim earn-
ings, plus interest.WEWILL
notify Brian Kniffin and all employeesdisciplined pursuant to our unlawful stricter enforce-
ment of work rules that we have removed from our 101WEATHER SHIELD OF CONNECTICUT1All dates are in 1987 unless otherwise specified.files any reference to their discipline and that the dis-cipline will not be used against them in any way.HUTTIGSASHAND
DOORCOMPANYD/B/AWEATHERSHIELDOF
CON-NECTICUTThomas R. Gibbons. Esq., for the General Counsel.George V. Gardner, Esq., for the Respondent.Robert Madore, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJOELP. BIBLOWITZ, Administrative Law Judge. This casewas heard by me on January 9 and 10, 1988, in Hartford,
Connecticut. The charge in Case 39±CA±3516±2 was filed
on July 17, 1987,1by International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers of
America (UAW), Local 376, (the Union). The complaint
based upon this charge issued on July l. On August 8, the
Regional Director for Region 1 of the Board issued a report
on Objections and Challenged Ballots. In that report, the Re-
gional Director found that the determinative challenged bal-
lots raise substantial and material factual issues best resolved
through record testimony and ordered said challenged ballots
to be consolidated with the above-mentioned complaint. Of
the nine objections filed, some were withdrawn. He found
that the others raised substantial and material issues of fact
that can best be resolved by record testimony and thereby or-
dered that the following objections also be consolidated with
the above-mentioned complaint:1. The Stipulated Election Agreement required that a listof names and addresses of eligible voters be provided on
July 3, 1987. A list of names was mailed by the Respondent
on July 6, and received by the Board on July 7. Petitioner
wrote to the NLRB on July 7, protesting this breach of the
Stipulated Election Agreement. A list of names and addresses
was finally received by the Board on Friday, July 11, a full
week late. That list included numerous supervisors, and em-
ployees hired after the payroll cutoff date.3. The Respondent conducted a survey of employees fol-lowing the filing of the representation petition, and solicited
grievances from those employees. The Respondent also solic-
ited grievances during meetings with employees held after
the petition was filed.4. During meetings with employees, respondent has prom-ised to build a lunch room or cafeteria.6. On Monday, July 20, Respondent provided a buffetlunch to all employees.7. After the petition was filed, the Respondent disciplined,discharged, and selectively enforced work rules and more
stringently enforced work rules against James Biegaj, Doug-
las Clark, Brian Kniffin, and other employees, because said
employees engaged in protected concerted activities with
other employees, and in order to discourage employees from
engaging in such activities. This conduct is among the sub-
jects of NLRB Case 39±CA±3516±2. A complaint is due to
be issued shortly in this matter.This consolidation was accomplished by an order consoli-dating cases issued on September 1.On October 19 and November 23, the Union filed an addi-tional charge and an amended charge in Case 39±CA±3648;
on December 2 a complaint, and notice of hearing in this
matter issued. On December 7, an order further consolidating
cases issued, consolidating Case 39±CA±3648 with Case 39±
CA±3516±2, already consolidated with Case 39±RC±754.As finally consolidated, the complaint alleges that HuttigSash and Door Company, d/b/a Weather Shield of Con-
necticut, engaged in the following numerous actions in viola-
tion of Section 8(a)(1) and (3) of the Act: In or about late
April, near the entrance to its facility, created the impression
among its employees that their union activities were under
surveillance; on or about May 1, in the shipping department
at its facility, interrogated its employees regarding their
union sympathies; since April 1, maintained and enforced its
existing work rules by selectively and disparately applying
them only against employees who joined or assisted the
Union; on or about June 26, at its facility, conducted an atti-
tude survey among its employees and by soliciting employee
complaints and grievances, promised its employees increased
benefits and improved terms and conditions of employment;
on or about July 17, at its facility, promised to provide its
employees with a lunchroom if they rejected the Union in the
upcoming election, and on or about July 27 provided its em-
ployees with a lunchroom; on or about July 20, at its facility,
promised to provide its employees with a pension plan if
they rejected the Union in the upcoming election; and on
June 4 and June 16 discharged Kniffin and Clark due to their
activities on behalf of the Union.The consolidated complaint also directs me to determinethe eligibility of challenged voters James Hutton, Chris John-
son, Rich Michnowicz, David Clement, and Douglas Clark as
well as the above-described objections.On the entire record, including my observation of the wit-nesses herein, I make the followingFINDINGSOF
FACTI. JURISDICTIONANDLABORORGANIZATIONSTATUS
There being no dispute, I find that Respondent is an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Union is a labor
organization within the meaning of Section 2(5) of the Act.II. FACTSOn May 26, the Union filed a petition to represent Re-spondent's production and maintenance employees. On June
30, the Regional Director approved a Stipulated Election
Agreement executed by the parties for an election to be held
on July 21 among Respondent's employees employed during
the payroll period ending June 19 in the following unit:All full-time and regular part-time production andmaintenance employees, including leadmen, shipping
and receiving employees, and drivers employed by the
Employer at its Middletown, Connecticut facility; ex-
cluding all other employees, managerial employees, of-
fice clerical employees and guards, professional em-
ployees and supervisors as defined in the Act. 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The tally of ballots for the election showed:Number of votes case for PetitionerÐ19Number of votes cast against participating labor organi-zationÐ20Number of Challenged BallotsÐ5Challenges are sufficient in number to affect the resultsof the electionOn July 23, the Union filed the timely objections referredto, supra.The Union conducted a number of meetings with Re-spondent's employees at a park about a mile from Respond-
ent's facility beginning in about mid-April; in addition, as
discussed more fully, infra, some employees solicited other
employees to sign union authorization cards at the vicinity of
Respondent's facility. There are two 8(a)(1) allegations re-
garding Richard Michnowicz who, at the time, was admit-
tedly a supervisor-warehouse superintendent (his status alleg-
edly changed in about mid-June, as discussed more fully
infra). Employee James Biegaj testified that on or about May
1, as he and another employee were returning to work ten
minutes late from lunch and a union meeting, Michnowicz
told them ``hurry up, you guys, you have ... to go to a

meeting, get to work.''Biegaj testified that he felt that
Michnowicz knew that he was involved with the Union: ``I
didn't hide the fact. I never said to anyone in management
that I was involved, but I wore a Union cap at times.''
Michnowicz did not testify regarding this allegation.Employee Thomas Franklin testified that about the begin-ning of May, shortly before he left Respondent's employ, as
he was working on the loading dock at the facility,
Michnowicz approached him and asked him if he knew any-
thing about the ``Union business'' and Franklin said that he
knew quite a bit. Michnowicz asked him if he wanted to talk
about it and Franklin said that he did not. Franklin told him
that it was ``just a lot of talk'' and Michnowicz said that he
understood ``that it was more than talk.'' Michnowicz testi-
fied that he had been aware of the union organizing cam-
paign since about late April and he did ask Franklin some
``general questions'' about the Union, whether they had the
required amount of support to get an election and how many
employees supported the Union. He did not ask about the
union sympathies of Franklin or any other employee.It is next alleged that on about June 26, Respondent con-ducted an attitude survey and by soliciting employee com-
plaints and grievances, implicitly promised its employees in-
creased benefits and improved terms and conditions of em-
ployment, in violation of Section 8(a)(1) of the Act. The sole
support for this allegation is the testimony of Biegaj that in
about late June, he and other employees from his department
were told to meet in a room with ``an independent survey
group.'' He testified: ``They gave us a survey sheet to fill
out, asking questions about working conditions, wages, do
we like it here, do we like our supervisor, questions of that
nature.'' He was never told of the purpose or what the result
of this survey was, nor was there ever any other survey done
previously or subsequent to this time.Also alleged is that on about July 20, Respondent prom-ised to provide its employees with a pension plan if they re-
jected the Union as their collective-bargaining representative,
in violation of Section 8(a)(1) of the Act. The sole evidencesupporting this allegation is a July 20 letter from CoulterSchmitt, manager of Respondent, which stated, inter alia:Many have asked if we have a pension plan. We dohave a pension plan for non-union branches. After this
company has been a part of Huttig for one year we will
go to the Board of Directors for ratification. At that
time this branch will have a pension plan for non-union
employees.John Slavin, who is in charge of purchasing and sched-uling for Respondent, testified that in about 1986 Huttig Sash
and Door Company purchased Respondent ``and at that time,
we started switching over systems ... as our health benefits

were out or were up for renewal, we went into the Huttig
health benefits.... 
When we became eligible for some ofthe Huttig benefits, like pension, we were given those.'' Re-
spondent attempted to introduce into evidence a September
5, 1986 letter from Huttig, allegedly, to all its employees at
the facility, outlining its pension plan. It was not received be-
cause it was not properly authenticated.The complaint also alleged that on about July 17, Re-spondent promised to provide its employees with a lunch-
room if they rejected the Union as their collective-bargaining
representative, and, on about July 27, did provide them with
a lunchroom, all in violation of Section 8(a)(1) of the Act.
Biegaj testified that for the period before the election,
Schmitt conducted regular meetings with the employees. At
one of these meetings about a week prior to the election, a
number of employees asked why they didn't have a lunch
room when the sales people had their own lunch room.
Schmitt (who did not testify) told them that Respondent
would get them a lunchroom within a couple of days, and
that the room would have some tables and chairs, a micro-
wave oven, and refrigerator. He said that he was doing it to
create a better working environment at the facility. A day or
two after the election, a back room of the warehouse was
converted to a lunchrom with tables and chairs, a microwave
oven, and a refrigerator.It is next alleged that since about late April, Respondenthas more strictly enforced its existing work rules and, since
that time, has maintained and enforced its existing work rules
by selectively and disparately applying them only against
employees who supported the Union or engaged in other
concerted activities. Biegaj testified that from the time he
began his employment with Respondent, he would arrive late
for work, sometimes two or three times a week, and he ob-
served other workers arrive late for work as well. Franklin
testified that he did not arrive late for work, but three or four
other employees came in late several times during the week.
Biegaj testified that at about the beginning of May,
Michnowicz, told him that lateness would not be tolerated
anymore by Respondent. In March and early April, Biegaj
had received oral warnings for lateness; on May 4, he re-
ceived a written warning for lateness. Brian Kniffin received
a verbal warning for lateness in early April and two written
warnings for lateness in about the end of April or the begin-
ning of May. Douglas Clark testified that at the end of April,
Michnowicz gave him a verbal warning for leaving work
early the prior day (at the regular quitting time, but when
overtime work was scheduled) prior to completing his work.
He had previously left work at his station without receiving 103WEATHER SHIELD OF CONNECTICUT2Michnowicz testified that at about the end of April he became aware thatthe Union was conducting meetings of Respondent's employees and that em-
ployees were signing cards for the Union. The first time he discussed this with
any other supervisor was in late May or early June when he spoke to Slavin
about it. When asked whether he knew of Clark's union activities, Slavin testi-
fied: ``No, not specifically,'' but that he and Morton suspected that Clark was
involved with the Union.a warning. Slavin testified that was no change in the numberof reprimands issued between the period of before and after
the employees' union activities.At the end of April or beginning of May, Biegaj, Kniffin,and Clark discussed amongst themselves their unhappiness at
required overtime work; their regular working hours were 7a.m. to 3:30 p.m., but overtime work was fairly frequent and
mandatory. Later that day, they met with Michnowicz and
told him of their complaint. Kniffin and Biegaj testified that
they complained to Michnowicz that they were receiving
warnings for arriving late for work or leaving early, while
other employees were not receiving similar warnings. Clark
testified that he and the other employees discussed amongst
themselves that they were upset at the large amount of over-
time work they were required to work and they ``... con-

fronted Rich Michnowicz at his office and told him that we
didn't ... want to stay late unless it was posted.''

Michnowicz testified that the employees discussed both sub-
jects with him; at the meeting (in about early May) they
complained that he was being unfair. He told them that any
reprimands were between him and the employee involved.
They also complained about the hours they were required to
work. He told them that if they had a legitimate excuse, they
would be excused from working overtime; otherwise they
had to work overtime.Kniffin signed an authorization card for the Union at ameeting on April 16; he solicited other employees to sign
union cards at other union meetings and during breaktimes
and before and after work in the facility's parking lot or in
a nearby park. As stated, supra, he had received warnings for
reporting late for work. Kniffin testified that on June 4 he
reported for work and his timecard was not in its slot. When
he asked where his timecard was, Michnowicz told him that
he was fired; when he asked why, he told him ``misconduct
and lack of production.'' At a subsequent hearing for Unem-
ployment Compensation, Michael Morton, Respondent's
branch manager and agent, testified that Kniffin was fired
because he left work at 1 p.m. on June 3. Kniffin testified
that on that day, he told Michnowicz that he had to leave
at 3:30 that day in order to pick up a new car that he had
just purchased and Michnowicz said that it was okay to do
so, and Kniffin remained at work that day until 3:30.
Michnowicz testified that on June 3, at about 1 p.m., he no-
ticed that no work was being done on Kniffin's trailer and
he looked for him. He asked other people and nobody had
seen him and he could not find him for the rest of the day.
He looked at his timecard and it indicated that he had
punched out. On the following day, Michnowicz brought
Kniffin into Morton's office at which time he accused
Kniffin of leaving by 1 p.m.; Kniffin did not deny that he
had left early. The prior month he had posted a notice in the
plant that employees were to remain at work until 5 p.m. ex-
cept when they obtained permission to leave earlier.At the end of April, Michnowicz gave Clark a verbalwarning for leaving work early (at 3:30 p.m., the normal
quitting time) while there was still work that had to be done.
Clark testified that he did, in fact, leave work at his bench
when he left work that day at about 3:30 p.m., but he had
never previously been warned for that and he had seen other
employees do so without being disciplined. On May 4,
Michnowicz gave him another written warning for poor pro-
duction and poor attendance. Prior to that he had never beentold that his production was lower than it should be, but hehad been previously told that he was not where he was sup-
posed to be during working time. On June 4, his timecard
had been removed from the rack; when he asked about it,
Morton said that he was suspending him for a day for not
reporting for work on June 2. On June 16, Morton asked
Clark to come to his office; when he arrived, Slavin was
there as well. Morton told him that his production was not
where it should be after 6 months' employment and they
would have to let him go. Clark testified that he disputed this
assertion, but could not recall what he said.Slavin testified that the three employees in the window de-partment Clark, John Yurko, and Arnold TurnerÐdo basi-
cally the same work, assembling windows. Clark was com-
petent, and on some days his production was equal to that
of Yurko and Turner. However, ``in general, he was away
from his work place an awful lot, and he just wasn't pro-
ducing.'' Production records for March through June estab-
lish that the production of Yurko and Turner was about 45
percent above that of Clark during this period. On occasion,
Slavin would ask Clark if he was having any problems with
the work and he said that he wasn't; he also told Clark that
he had to do better. Slavin also told him that the windows
he was working on had to be completed that day and Clark
said that they would be; a vast majority of his work days he
did not complete his work. Turner and Yurko also com-
plained about the fact that Clark was not completing his
work and they had to complete it for him. Respondent de-
cided to terminate Clark, but prior to doing so met with Re-
spondent's attorney who asked whether the decision was
based solely upon the fact that his production was poor, or
whether it had anything to do with his union activity.2Mor-ton, Slavin, leadman Paul Ruffoni (who replaced
Michnowicz who was on vacation that week), and leadman
David Clement, who worked in an adjacent area and ob-
served Clark's working habits, all answered that their deci-
sion was based solely on his poor work habits. Clark was no-
tified of his discharge on June 16; Morton and Slavin were
present for Respondent. Morton explained that the reason for
the discharge was lack of productivity; Clark neither ques-
tioned this, nor did he ask for an explanation.Michnowicz testified regarding Clark's work: ``As far asthe quality, there was no problem, but as far as the quantity,
it was far below the norm of the other employees.'' At least
once a week, Michnowicz stayed late at work to complete
windows that Clark should have completed, but didn't.
Michnowicz became superintendent in the department in
early to mid-March; he began speaking to Clark about his
production problem in mid to late April. On a number of oc-
casions, Michnowicz spoke to Clark about his poor produc-
tion and told him that if it didn't improve, he would have
to take disciplinary action against him. He gave Clark at
least two verbal warnings for lack of production. Clark's
problem (according to Michnowicz and Slavin) was that he
would leave his workstation to speak to other employees. On 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3In that same conversation, Morton offered Biegaj a leadman's position, buthe refused it. Sometime between that time and the time he was laid off in
August, he received an increase in pay. Biegaj solicited cards for the Union
and, at times, wore a union hat to work.a number of occasions, Michnowicz found him away fromhis station speaking to other employees and Michnowicz
spoke to him about it; Clark did not respond; he simply re-
turned to his station. A few times a week, Yurko and Turner
complained to him about Clark's lack of production. Yurko
(the leadman in the department) testified that he worked ad-
jacent to Clark and observed that his production was below
what it should have been. He had numerous conversations
with Clark about increasing his production. Eventually, he
gave up and told Michnowicz that he was unsuccessful in
improving Clark's production. Clark's production affected
him, because he and Turner had to produce more to com-
pensate for Clark's lack of production. Turner testified that
he observed that Clark often left his workstation to speak to
other employees and also left work early. Additionally, his
production was slower than he and Yurko. He complained
about this to Yurko, Michnowicz, and Slavin.Biegaj3testified that on the day that Clark was fired, Mor-ton (who is no longer employed by Respondent, and did not
testify) called him into his office and told him that Clark's
termination had nothing to do with the Union; it was for lack
of production. He also testified that in late June, while Clark
was leafleting in front of the facility, Michnowicz pointed to
the front of the facility and said: ``From now on, because of
my little friend out there, we will not tolerate tardiness or
leaving before the job is done.''Clark signed a union card on April 16 at a meeting con-ducted at a park about a mile from the facility. Over the next
few weeks, he solicited other employees to sign a notebook
indicating their support for the Union and then asked them
to sign union cards. He did this during lunch and breaktimes
in the parking lot at the facility.III. ANALYSISWhen Biegaj and other employees returned from lunch 10minutes late, Michnowicz commented: ``... hurry up, you

guys, you have ... to go to a meeting, get to work.'' In

South Shore Hospital, 229 NLRB 363 (1977), the Board stat-ed that the test to be applied in determining whether an em-
ployer created an impression of surveillance is whether em-
ployees would reasonably assume from the statement that
their union activities had been placed under surveillance.
When the employees returned late from lunch, Michnowicz
was obviously annoyed, and told them so. The main thrust
of the statement was his concern at their returning late from
lunch. He mentioned the meeting because he apparently as-
sumed that was the cause of their lateness. I do not believe
that the employees would reasonably believe that their union
activities were under surveillance, and I would therefore rec-
ommend that this allegation be dismissed.At about this same time, Michnowicz questioned Franklinabout the Union. Franklin testified that Michnowicz asked if
he knew anything about the ``union business'' and he said
that he did. Michnowicz asked him if he wanted to talk
about it and he said that he didn't, but that it was ``just a
lot of talk.'' Michnowicz said that he understood that it was
more than that. Michnowicz testified that he only askedFranklin general questions about the UnionÐhow many em-ployees supported the Union and whether they had enough
support to obtain an election. Either way, as there is no evi-
dence that Franklin was an openly active union supporter, or
maintained a friendly relationship with Michnowicz, the in-
terrogation violates Section 8(a)(1) of the Act. RossmoreHouse, 269 NLRB 1176 (1984); Sunnyvale Medical Clinic,277 NLRB 1217 (1985).In Reliance Electric Co., 191 NLRB 44, 46 (1971), theBoard stated:Where, as here, an employer, who has not previouslyhad a practice of soliciting employee grievances or
complaints, adopts such a course when unions engage
in organizational campaigns seeking to represent em-
ployees, we think there is a compelling inference that
he is implicitly promising to correct those inequities he
discovers as a result of his inquiries and likewise urging
on his employees that the combined program of inquiry
and correction will make union representation unneces-
sary.The evidence establishes that about a month after theUnion filed the petition, and at about the same time that the
parties were agreeing on a stipulated election, Respondent ar-
ranged for a company to conduct a survey of its employees
regarding their wages, working conditions and ``questions of
that nature.'' As Respondent apparently, has never previously
conducted such a survey among its employees and as it took
place so close to the election, I assume its purpose was to
interfere with the employees free choice in the upcoming
election and therefore violates Section 8(a)(1) of the Act.
Electric Hose & Rubber Co., 267 NLRB 488 (1983);UARCO Inc. 216 NLRB 1 (1974.I would likewise find that the promise and creation of alunchroom for the employees violated Section 8(a)(1) of the
Act. The promise was made to the employees within a week
prior to the election and granted a day or two after the elec-
tion. As Respondent never introduced any evidence to ex-
plain the extremely suspicious timing of the announcement
and granting of this benefit, it is difficult to imagine a more
obvious violation.More difficult for determination is whether Respondent'sJuly 20 letter to its employees regarding pensions violated
Section 8(a)(1) of the Act. In this regard, I credit Slavin's
testimony and find that the employees would have receivedthis pension even if they had not signed with the Union.
However, I also find that the July 20 letter was the first time
Respondent informed the employees of the pension program;
otherwise, why would the letter state: ``Many have asked if
we have a pension plan?'' In St. Francis Federation ofNurses v. NLRB, 729 F.2d 844 at 850 (D.C. Cir. 1984), theCourt stated:Section 8(a)(1) ``prohibits not only intrusive threatsand promises but also conduct immediately favorable to
employees which is undertaken with the express pur-
pose of impinging upon their freedom of choice for
against unionization and is reasonably calculated to
have that effect.'' An 8(a)(1) violation may occur
where the timing of an otherwise legitimate conferral of
benefits is too close to an election. If a benefit is
``granted in the normal course of the business of an 105WEATHER SHIELD OF CONNECTICUTemployer, without any motive of inducing employees tovote against the union ...'' no violation occurs. This

``normal course of business'' analysis applies to two
distinct issues; the decision to confer benefits and the
timing of the grant of such benefits. Thus, the timing
of the announcement of a wage increase may violate
Section 8(a)(1), ``even though the employer's initial de-
cision to raise wages was perfectly legitimate.'' [Cita-
tions omitted.]In Predicasts, Inc., 270 NLRB 1117, 1120 (1984), theBoard stated: ``In the absence of a showing that the timing
of an announcement was governed by factors other than the
pendency of union activity, such timing is calculated to influ-
ence employees in choosing a bargaining representative.''
See also Montgomery Ward & Co., 288 NLRB 126 (1988);NLRB v. State Plating & Finishing Co., 738 F.2d 733 (6thCir. 1984). The evidence establishes that Huttig purchased
Respondent a year before the events herein, yet Respondent
waited until the day before the election to announce to its
employees that Huttig's pension plan would soon cover
them. Respondent produced no evidence to justify the timing
of its announcement; it therefore violates Section 8(a)(1) of
the Act.I find insufficient evidence to support the Section8(a)(1)(3) allegation that since late April Respondent has
more strictly enforced its work rules against employees who
supported and assisted the Union. The sole evidence sup-
porting this allegation is Biegaj's uncontradicted testimony
that in late June, Michnowicz pointed to the front of the fa-
cility where Clark was leafleting, and said that ``because of
my little friend out there,'' Respondent would no longer tol-
erate lateness or leaving work prematurely. However, as dis-
cussed fully, infra, Michnowicz was no longer a supervisor
or agent of Respondent at the time as his last day of employ-
ment with Respondent in that capacity was June 12.The final allegations are that on June 4 and June 16, Re-spondent discharged Kniffin and Clark due to their activities
on behalf of the Union, in violation of Section 8(a)(1)(3) of
the Act.In Wright Line, 251 NLRB 1083 (1980), the Board setforth the rule to be applied in discrimination cases such as
the instant matter: ``First, we shall require that the General
Counsel make a prima facie showing sufficient to support the
inference that protected conduct was a `motivating factor' in
the employer's decision. Once this is established, the burden
will shift to the employer to demonstrate that the same action
would have taken place even in the absence of the protected
conduct.''I find that General Counsel has sustained his initial bur-den; both Kniffin and Clark were active in soliciting fellow
employees to sign union cards, and Respondent was aware
of the union activity at the facility prior to the discharges.
The timing is also on General Counsel's side; Kniffin and
Clark were both fired within a month of their union activity.
I also find that Respondent has sustained its burden that
Kniffin and Clark would have been fired even absent their
activity on behalf of the Union. Most persuasive is the ab-
sence of any evidence on union animus on the part of Re-
spondent. In fact, the evidence establishes that Biejag, who
was just as active for the Union as Kniffin and Clark, and
at times wore a union hat to work, was offered a promotionto leadman during this period. Additionally, I generallyfound Respondent's witnesses credible and would therefore
credit Michnowicz (even with the absent timecard) that
Kniffin left work at 1 p.m. without permission on June 3 and
the testimony of Slavin, Michnowicz, Yurko, and Turner (as
supported by the production statistics received in evidence)
that Clark's production was substantially below that of
Yurko and Turner. I therefore recommend that the allegations
that Kniffin and Clark were discharged in violation of Sec-
tion 8(a)(1)(3) of the Act be dismissed.IV. THEOBJECTIONS
As stated, supra, consolidated with the unfair labor prac-tice allegations herein are objections, some of which are co-
extensive with the unfair labor practices alleged.Objection 1: This objection alleges that Respondent sub-mitted the Excelsior list late. The evidence establishes thatthe Stipulated Election Agreement was executed by the par-
ties and signed by their attorneys on June 26 and June 29;
it was approved by the Regional Director on June 30. The
election was scheduled for July 21. The standard language
contained in the Stipulated Election Agreement stated:The employer shall provide to the Regional Director,within 7 days after the Regional Director has approved
the Agreement, an election eligibility list containing the
names and addresses of all eligible voters. ExcelsiorUnderwear, 156 NLRB 1236.On July 7, the Board office received a list of employeesfrom Respondent; the list included employees employed after
the eligibility date, and some supervisors, as well, but did not
include the employees' addresses. By letter dated July 7,
counsel for the Union wrote to the Board to protest the al-
leged lateness of receipt of the list, the absence of addresses,
and other deficiencies.By letter dated July 7 (a Tuesday), Morton wrote to theBoard Agent handling the matter: ``Per your request, please
find enclosed list of employees;'' the employees' names and
addresses were enclosed. Stephen Edgerly, financial secretary
for the Union, testified that the Union did not receive this
list until July 11.Excelsior, supra, requires that within 7 days after the Re-gional Director has directed, or approved of, an election
agreement, the employer will file with the Regional Director
an election eligibility list containing the names and addresses
of the eligible voters; the Board then submits this list to the
Union. Not every failure to comply with this rule means that
the election is overturned as the Board has not applied the
rule mechanically. Rather, it takes into consideration a num-
ber of factors:(l) The number of days the list was overdue; (2) thenumber of days the union had the list prior to the elec-
tion; (3) the number of eligible voters in the unit; and(4) whether the Union took any action when it became
aware that the list was overdue. Wedgewood Industries,243 NLRB 1190 (1979); Goodyear Tire & Rubber Co.273 NLRB 36 (1984); NLRB v. All-Weather Architec-tural Aluminum, 692 F.2d 76 (9th Cir. 1982).On the basis of the above, I would sustain this objectionand overturn the election. The Regional Director approved 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4I do not understand Edgerly's testimony that the list was due to be re-ceived on July 3.the Stipulated Election Agreement on June 30; the Excelsiorlist was therefore due to be received at the Board office on
July 7.4It was received by the Board on that date, but witha crucial omissionÐthe list contained no addresses. Edgerly
testified that the corrected list, containing addresses, was not
received by the Union until July 11. I have some difficulty
with this testimony because July 11 is a Saturday, and the
letter accompanying the corrected list is dated July 7; how-
ever, since Respondent introduced no evidence to rebut this
testimony, and Edgerly appeared to be a credible witness, I
would credit this testimony. The Union only had 10 days to
contact the employees in the unit of about 50 people. This
loss of 4 days time (almost 30 percent of the available time)
was due to an error by Respondent which, if not intentional,
was due to extreme negligence. To make matters worse, an
error like that should have been corrected immediately; in-
stead, it apparently took Respondent 4 days to get the cor-
rected list to the Union. These facts, together with the fact
that the Union immediately protested the delay in its receipt
of the list, and the closeness of the vote at the election, con-
vince me that this objection should be sustained and the elec-
tion overturned, and I so recommend.Objections 3 and 4: Based on my findings as discussedabove, I would sustain Objections 3 and 4.Objection 6: As no evidence was adduced regarding thisobjection, I recommend that it be overruled.Objection 7: Based on my findings as discussed above, Iwould overrule Objection 7.V. THEEFFECTOFSUCHCONDUCTONTHEELECTION
As I have recommended that Objections 1, 3, and 4 besustained, it is recommended that the election conducted on
July 21 be set aside and that a new election be conducted
at a time and place to be determined by the Regional Direc-
tor.VI. CHALLENGEDBALLOTS
James Hutton: Hutton was challenged because his namewas not on the eligibility list. Respondent's position is thatHutton is a serviceman and not a supervisor within the mean-
ing of the Act. The only evidence regarding Hutton estab-
lishes that he worked in the service department and is away
from the facility most of the time on service calls. I therefore
find that he was an eligible voter and recommend that his
challenged ballot should be opened and counted.David Clement: The Union challenged Clement as a super-visor within the meaning of the Act; Respondent's position
is that he is a leadman, but not a supervisor within the mean-
ing of the Act. Employee James Biegaj testified that Clement
was the ``supervisor of the Box Shop'' who effectively rec-
ommended discipline. When asked whether he recalled any
individual who Clement disciplined, he testified: ``I don't re-
call it specifically, but I know that there were occasions
where there was discipline involved.'' Slavin testified that
Clement was the leadman of the Box Shop who could neither
hire or fire, or effectively recommend such. No independent
judgment was present in assigning work and he was paid less
than 25 percent more than the other employees in the depart-
ment. He wore the same clothes, used the same tools and en-joyed the same vacation, health, and pension benefits as theother employees. As I credit Slavin's direct (rather than con-
clusory) testimony regarding Clement, I find that he was not
a supervisor within the meaning of the Act and therefore is
an eligible voter. I recommend that his challenged ballot be
opened and counted.Chris Johnson: The Union challenged Johnson because hewas the ``head of the Box Shop''; Respondent alleges that
he is a leadman just as Clement is and not a supervisor with-
in the meaning of the Act. Slavin testified that, like Clement,
he could neither hire or fire employees, nor could he effec-
tively recommend such action. His work assignments were of
an ordinary variety and his pay was less than twenty five
percent more than the other employees in the department. He
wore the same clothes, used the same tools, and enjoyed the
same vacation, health and pension benefits as the other em-
ployees. I find that he is not a supervisor within the meaning
of the Act and is therefore an eligible voter. I recommend
that his challenged ballot be opened and counted.Richard Michnowicz: The Union challenged the ballot ofMichnowicz on the ground that he was a supervisor within
the meaning of the Act; Respondent admits that he was a su-
pervisor within the meaning of the Act and in charge of its
warehouse as superintendent, but only until about June 16;
at that time, he requested, and was granted, a transfer to
rank-and-file status. His status is based solely on his testi-
mony; on either June 11 or 12 (Thursday or Friday), he met
with Michael Morton, Respondent's general manager and
told him that he wanted to be relieved of his supervisory du-
ties. He testified that the reason he wished to return to rank-
and-file status was that his work responsibilities became so
heavy, that he often had to stay late at the facility in order
to complete his work, causing complaints from his wife with
a resulting strain on his personal life; ``I was ... having

problems at home because of the hours, and I as getting frus-
trated at work. I just wanted out.'' One factor in this was
the inadequate quantity of production by Clark, one of the
window makers in his department (as discussed more fully,
supra). He testified that about once a week,everyone would be gone; I'd go around the benches andmake sure everything was done. His [Clark] clipboard
would still have units on it which had to get loaded on
the trucks, so naturally I would finish off the units and
make sure they would get on for the following day de-
livery.At his meeting with Morton on either June 11 or 12, Mor-ton agreed that he would be relieved of his supervisory du-
ties. Michnowicz also told Morton that he would like to take
a week's vacation beginning the following Monday, June 15,
and Morton agreed and he did not work that week. He re-
turned to work on Monday, June 22 as an hourly paid em-
ployee. He testified that before leaving for vacation, he knew
that when he returned to work on June 22 that he would be
a rank-and-file employee, but he doesn't recall whether his
vacation pay was based upon his prior supervisory rate or his
rank-and-file hourly rate. Prior to June 12, Michnowicz was
earning $32,000 a year; when he returned as a rank and file
employee his hourly wage became $11.50 an hour. As an
hourly employee, he punched the timeclock (which he had
not previously done), worked with his tools as did the other 107WEATHER SHIELD OF CONNECTICUTemployees in the department, and enjoyed the same benefitsas the other hourly paid employees.In order to be eligible to vote, an individual must be em-ployed and working on the established eligibility date, unless
absent for certain permitted reasons such as illness or a tem-
porary layoff. Ra-Rich Mfg. Corp., 120 NLRB 1444 (1958);St. Elizabeth Community Hospital v. NLRB, 708 F. 2d 1436(9th Cir. 1983). In Emro Marketing Co., 269 NLRB 926 fn.1 (1984), the Board stated that it has consistently held ``that
in order to be `employed during the payroll period' and be
eligible to vote, an employee must perform unit work during
the payroll period....'' See also Pacific Telephone &Telegraph Co., 241 NLRB 1064 (1979); NLRB v. Tom WoodDatsun, 767 F.2d 350 (7th Cir. 1985). The eligibility dateherein was June 19; it wasn't until June 22 that he began
performing rank-and-file unit work. He therefore was ineli-
gible to vote in the election even though he was told on June
11 or 12 that his request to cease being a supervisor had
been granted. As stated, supra, the crucial date is not when
the decision was made, but rather when he actually began
working as a nonsupervisory employee. For these reasons, I
recommend that the challenge to his ballot be sustained.VII. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of Respondent described above have a close,intimate, and substantial relationship to trade, traffic, and
commerce among the several States and tend to lead to labor
disputes burdening and obstructing commerce and the free
flow thereof.CONCLUSIONSOF
LAW1. The Respondent, Huttig Sash and Door Company, d/b/aWeather Shield of Connecticut, is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) of the Act byengaging in the following conduct:(a) By interrogating its employees regarding their supportfor, and knowledge of, the Union.(b) By conducting a survey of its employees' attitude to-ward their working conditions, implicitly promising to cor-
rect inequities.(c) By promising, and creating for its employees, a lunch-room.(d) By informing its employees of its pension plan on theday before the election.4. The Respondent did not further violate the Act as alsoalleged in the consolidated complaint.5. The Respondent's unlawful conduct interfered with therepresentation election conducted on July 21, 1987.6. James Hutton, David Clement, and Chris Johnson arenot supervisors within the meaning of the Act and their bal-
lots should therefore be opened and counted. I also rec-
ommend that the challenges to the ballots of Richard
Michnowicz and Douglas Clark be sustained and their ballots
not be counted.THEREMEDYHaving found that Respondent has engaged in and is en-gaging in certain unfair labor practices, it will be rec-
ommended that it cease and desist therefrom and take certain
affirmative action designed to effectuate the policies of the
Act.[Recommended Order omitted from publication.]